Exhibit 10.1
SIXTH AMENDMENT TO FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT
     This SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is effective as of 5th day of February, 2009, by NAVARRE
CORPORATION, a Minnesota corporation (“Borrower”), the Credit Parties signatory
hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent
(the “Agent”) for itself and the Lenders under and as defined in the Credit
Agreement (as hereinafter defined), and the Lenders. Unless otherwise specified
herein, capitalized terms used in this Amendment shall have the meanings
ascribed to them by the Credit Agreement.
RECITALS
     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
entered into that certain Fourth Amended and Restated Credit Agreement, dated as
of March 22, 2007 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”); and
     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement as herein set forth.
     NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Credit Parties,
the Agent, and the Lenders hereby agree as follows:
SECTION 1. Amendment. Section 1.5(a) of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:
              “(a) Borrower shall pay interest to Agent, for the ratable benefit
of Lenders in accordance with the Loans being made by each Lender, in arrears on
each applicable Interest Payment Date, at the Index Rate plus 3.75% per annum
or, at the election of Borrower, at the applicable LIBOR Rate plus 4.75% per
annum.”
SECTION 2. Conditions to Effectiveness. This Amendment shall become effective,
as of February 5, 2009, upon Agent’s receipt of an executed copy of this
Amendment duly executed by the Borrower, each Credit Party, Agent and each
Lender.
SECTION 3. Representations and Warranties. In order to induce the Agent and each
Lender to enter into this Amendment, each Credit Party hereby represents and
warrants to the Agent and each Lender, which representations and warranties
shall survive the execution and delivery of this Amendment, that:
     (a) all of the representations and warranties contained in the Credit
Agreement and in each Loan Document are true and correct as of the date hereof
after giving effect to this Amendment, except to the extent that any such
representations and warranties expressly relate to an earlier date;

1



--------------------------------------------------------------------------------



 



     (b) the execution, delivery and performance by such Credit Party of this
Amendment has been duly authorized by all necessary corporate, limited liability
company or partnership action required on its part and this Amendment, and the
Credit Agreement is the legal, valid and binding obligation of such Credit Party
enforceable against such Credit Party in accordance with its terms, except as
its enforceability may be affected by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights or remedies of creditors generally;
     (c) neither the execution, delivery and performance of this Amendment by
such Credit Party, the performance by such Credit Party of the Credit Agreement
nor the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Credit
Party’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (ii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Credit Party or any
of its Subsidiaries is a party or by which any Credit Party or any of its
Subsidiaries or any of their property is bound, except in any such case to the
extent such conflict or breach has been waived herein or by a written waiver
document, a copy of which has been delivered to Agent on or before the date
hereof; and
     (d) no Default or Event of Default has occurred and is continuing.
SECTION 4. Reference to and Effect Upon the Credit Agreement.
     (a) Except as specifically set forth above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and
     (b) The amendments set forth herein are effective solely for the purposes
set forth herein and shall be limited precisely as written, and shall not be
deemed to (i) be a consent to any amendment, waiver or modification of any other
term or condition of the Credit Agreement or any other Loan Document,
(ii) operate as a waiver or otherwise prejudice any right, power or remedy that
the Agent or the Lenders may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document or
(iii) constitute an amendment or waiver of any provision of the Credit Agreement
or any Loan Document, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “herein”, “hereof” and words of like import and each reference in
the Credit Agreement and the Loan Documents to the Credit Agreement shall mean
the Credit Agreement as amended hereby. This Amendment shall be construed in
connection with and as part of the Credit Agreement.
SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
SECTION 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purposes.

2



--------------------------------------------------------------------------------



 



SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.
(signature pages follow)

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.
BORROWER:

            NAVARRE CORPORATION
      By:         Name:         Title:        

[Signature Page to Sixth Amendment To Fourth Amended and Restated Credit
Agreement]

S-1



--------------------------------------------------------------------------------



 



                  GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

[Signature Page to Sixth Amendment To Fourth Amended and Restated Credit
Agreement]

S-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above by below Persons in their capacity as Credit Parties not as
Borrower.

            ENCORE SOFTWARE, INC., as Credit Party
      By:         Name:         Title:           BCI ECLIPSE COMPANY, LLC, as
Credit Party
      By:         Name:         Title:           FUNIMATION PRODUCTIONS LTD., as
Credit Party
      By:   Navarre CP, LLC, its General Partner             By:         Name:  
      Title:           ANIMEONLINE, LTD (F/K/A THE FUNIMATION STORE LTD.), as
Credit Party
      By:   Navarre CS, LLC, its General Partner             By:         Name:  
      Title:           NAVARRE CP, LLC, as Credit Party
      By:         Name:         Title:        

[Signature Page to Sixth Amendment To Fourth Amended and Restated Credit
Agreement]

S-3



--------------------------------------------------------------------------------



 



            NAVARRE CLP, LLC, as Credit Party
      By:         Name:         Title:           NAVARRE CS, LLC, as Credit
Party 
      By:         Name:         Title:           NAVARRE LOGISTICAL SERVICES,
INC., as Credit Party
      By:         Name:         Title:           NAVARRE DIGITAL SERVICES, INC.,
as Credit Party
      By:         Name:         Title:           NAVARRE ONLINE FULFILLMENT
SERVICES, INC., as Credit Party
      By:         Name:         Title:           NAVARRE DISTRIBUTION SERVICES,
INC., as Credit Party         By:         Name:         Title:        

[Signature Page to Sixth Amendment To Fourth Amended and Restated Credit
Agreement]

S-4



--------------------------------------------------------------------------------



 



            FUNIMATION CHANNEL, INC., as Credit Party
      By:         Name:         Title:        

[Signature Page to Sixth Amendment To Fourth Amended and Restated Credit
Agreement]

S-5